Latham, Acting P. J. (dissenting).
I disagree with the majority and vote to affirm the judgment.
In People v La Pene (40 NY2d 210), relied upon by the *371majority, the description given was merely that a black man wearing a red shirt was in a bar. In sharp distinction, in the case at bar, the defendant’s garb (i.e., a male wearing a white coat with fur trim and black pants) was unusual and particular and was accurately described in the anonymous report. The defendant’s location—walking away from a bar near a particular intersection (i.e., the intersection of Nostrand and Atlantic Avenues)—was also accurately reported and the defendant was apprehended within a block of that intersection and near two bars.
Thus the distinctive attire, the location and the actions of the defendant were accurately reported by the anonymous informant and that information was completely verified by the observations of the officer. The officer then concluded that the person described in the report as being "possibly armed with a gun” represented a potential danger to himself and to all other persons in the area and proceeded to stop and search him. In my judgment, the officer had ample and reasonable cause to do so.
Though the informant was anonymous, this, for obvious protective reasons, is frequently so. In my view the holding of the majority is unrealistic in the climate of today’s troubled streets and tends to discourage alert police action and to inhibit citizen participation in the prevention of crime.
Rabin, Titone and Hawkins, JJ., concur with Margett, J.; Latham, Acting P. J., dissents and votes to affirm the judgment, with an opinion.
Judgment reversed, on the law, motion granted, and indictment dismissed. The findings of fact made by Criminal Term are affirmed, save as this court has inferred from those facts that the defendant’s garb was not "unusual”.